

EXHIBIT 10.26


AMENDMENT TO SECURITIES PURCHASE AGREEMENT


This Amendment to Securities Purchase Agreement, dated as of January 15, 2010
(the “Amendment”), is hereby made by and between Ambient Corporation, a Delaware
corporation (the “Company”) and Vicis Capital Master Fund (“Vicis”), a series of
the Vicis Capital Master Trust, a trust formed under the laws of the Cayman
Islands, and amends certain provisions of that certain Securities Purchase
Agreement, dated November 16, 2009, by and among the Company and Vicis (the
“Purchase Agreement”).   All capitalized terms used but not defined herein shall
have their respective meanings ascribed to them in the Purchase Agreement.


R E C I T A L S:
 
WHEREAS, the Company has requested that Vicis increase the Holdback Amount, and
Vicis has agreed to increase such Holdback Amount set forth in the Purchase
Agreement, from $3,000,000 to $8,000,000.
 
WHEREAS, Vicis is the holder of: (i) a Secured Convertible Promissory Note
originally issued by the Company on July 10, 2007, in the aggregate principal
amount of Seven Million Five Hundred Thousand Dollars ($7,500,000); and (ii) a
Secured Convertible Promissory Note originally issued by the Company on November
1, 2007, in the aggregate principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) (each, as amended by that certain Debenture Amendment
Agreement dated November 21, 2008, a “Debenture” and collectively, the
“Debentures”).
 
WHEREAS, the Company andVicis believe that it is in the Company’s best interest
that Vicis convert the Debentures into shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) as soon as practicable on the terms
and conditions specified in such Debentures, and Vicis has so agreed to convert
such Debentures.
 
WHEREAS, each Debenture contains conversion caps (the “Conversion Caps”) that
require Vicis to provide the Company 61 days’ prior notice before Vicis may
convert an amount of such Debenture that would result in Vicis beneficially
owning (i) greater than 4.99% of the outstanding shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) of the Company, and (ii)
greater than 9.99% of the outstanding shares of Common Stock of the Company.
 
WHEREAS, the Company has agreed to waive the requirement under the Debentures
relating to the Conversion Caps that Vicis provide the Company 61 days’ prior
notice of such conversion.
 
WHEREAS, in consideration for Vicis’s increase of the Holdback Amount and
Vicis’s agreement to convert the Debentures, the Company has agreed to amend the
terms of the Purchase Agreement and Series G Warrant as hereinafter set forth.


NOW, THEREFORE, in consideration of the foregoing recitals and for good and
other valuable consideration hereinafter set forth, the receipt and sufficiency
of which are hereby

 
 

--------------------------------------------------------------------------------

 

acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


A G R E E M E N T:


1.           Amendments to the Purchase Agreement.
 
(a)           Amendment to the Preamble to the Purchase Agreement.  The second
paragraph of the Preamble to the Purchase Agreement is amended and replaced in
its entirety as follows:
 
WHEREAS, the Company wishes to undertake a financing, and pursuant to the terms
and conditions of this Agreement, the Company wishes to issue and sell to the
Purchaser, and the Purchaser wishes to acquire from the Company, up to
80,000,000 shares (the “Acquired Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) and Series G Warrants to purchase
80,000,000 shares of Common Stock in the Form of Exhibit A attached hereto (a
“Series G Warrant”, and the shares of Common Stock issuable upon exercise
thereof, the “Warrant Shares”, together with the Acquired Shares, collectively,
the “Securities”).
 
(b)           Amendment to Section 1.1 of the Purchase Agreement.  Section 1.1
of the Purchase Agreement shall be amended and replaced in its entirety as
follows:
 
1.1           Purchase and Sale of Securities.  Upon the following terms and
conditions, the Company shall issue, sell and deliver to the Purchaser, and the
Purchaser shall purchase from the Company, the Securities, in exchange for
$8,000,000 (the “Purchase Price”).  The Company and the Purchaser are executing
and delivering this Agreement in accordance with and in reliance upon the
exemption from securities registration afforded by Section 4(2) of the U.S.
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”), including Regulation D (“Regulation D”),
and/or upon such other exemption from the registration requirements of the
Securities Act as may be available with respect to any or all of the investments
to be made hereunder.
 
(c)           Amendment to Section 1.2(b) of the Purchase Agreement.  Section
1.2(b) of the Purchase Agreement shall be amended and replaced in its entirety
as follows:
 
(b)           Upon the Company’s written certification to the Purchaser that its
Available Cash (as defined below) is less than $1.5 million (each such instance
being a “Release Condition”), the Company shall be entitled to receive from the
Holdback Amount the sum of $500,000 (a “Release Amount”) and the Purchaser shall
be entitled to the issuance of 5,000,000 of the Acquired Shares and a Series G
Warrant for a corresponding number of shares of Common Stock (collectively, a
“Tranche of Securities”). As used herein, the term “Available Cash” shall mean
the aggregate amount of all immediately available funds that the Company has
access to in bank accounts in its name.  As
 

 
 

--------------------------------------------------------------------------------

 

soon as reasonably practicable after the Company provides such written
certification to the Purchaser that a Release Condition exists, but in any event
within five (5) business days thereafter, the Purchaser shall cooperate with the
Company to transfer a Release Amount to another account identified by the
Company, and the Company shall issue and deliver to the Purchaser a Tranche of
Securities.
 
2.           Additional Deposit into the Holdback Account.  As soon as
reasonably practicable, but in any event five (5) days hereafter, Vicis shall
deposit an amount equal to $5,000,000 into the Holdback Account.  For the
avoidance of doubt, the parties agree that any additional funds deposited into
the Holdback Account are subject to all of the terms and conditions set forth in
the Transaction Documents, as amended hereby, including, without limitation,
that certain Pledged Collateral Account Control Agreement.  As soon as
reasonably practicable, and for the avoidance of doubt, the Company agrees that
it shall take reasonable efforts to obtain for Vicis a written confirmation from
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) that
additional amounts deposited by Vicis into the Holdback Account are subject to
that certain Pledged Collateral Account Control Agreement.
 
3.           Debenture Matters.
 
(a)           Waiver of Conversion Notice.  The Company hereby irrevocably
waives the requirement under the Debentures that Vicis provide the Company
notice 61 days prior to converting the Debentures, and the parties agree that
the Debentures shall be immediately eligible for conversion in their entirety.
 
(b)           Conversion.  Vicis agrees that as soon as practicable after the
date hereof, Vicis shall convert the Debentures in full by providing to the
Company the specified notice of conversion and any other documentation required
under the Debentures to convert such Debentures into shares of Common Stock.
 
4.           Accuracy of the Company’s Representations and Warranties.  Except
as set forth on the Schedule of Exceptions hereto, each of the representations
and warranties of the Company set forth in the Purchase Agreement, as of the
date hereof, are true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as though made
as of the date hereof, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.
 
5.           Ratification.  Except as expressly amended pursuant to this
Amendment, all terms and conditions of the Purchase Agreement and each related
Transaction Document are hereby ratified and confirmed in all respects and shall
continue in full force and effect.  All references to the Purchase Agreement
shall hereafter refer to such Purchase Agreement, as amended hereby.
 
6.   Conflict.  In the event of any conflict between the Purchase Agreement and
this Amendment, the terms of this Amendment shall govern.
 

 
 

--------------------------------------------------------------------------------

 

 
 
7.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law that would require the application of
the laws of any other jurisdiction.
 
8.           Further Assurances.  From and after the date of this Amendment,
upon the request of Vicis or the Company, the Company and Vicis shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Amendment.
 
9.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same instrument.
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized representatives as of the day and year first
above written.
 



  AMBIENT CORPORATION          
 
By:
/s/ John J. Joyce       Name: John J. Joyce       Title:  CEO          

 

  HOLDER:      VICIS CAPITAL MASTER FUND,      a sub-trust of Vicis Capital
Series Master Trust      By:  Vicis Capital LLC          
 
By:
/s/ Shad L. Stastney       Name:  Shad L. Stastney       Title:  Partner (Vicis
Capital LLC)          

 
 



 
 

--------------------------------------------------------------------------------

 
